UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . DAULTON CAPITAL CORP. (Exact name of Registrant as specified in its charter) Nevada None 30-0459858 (State or other jurisdictionof incorporation) (Commission File No.) (IRS Employer Identification No.) 3960 Howard Hughes Parkway, Suite 500, Las Vegas, Nevada 89169 (Address of principal executive offices, including Zip Code) Registrant's telephone number, including area code: (888) 387-1403 N/A (Former name or former address if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) had been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the Registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer o Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act). YesoNo x Class of Stock No. Shares Outstanding Date Common January 31, 2011 Daulton Capital Corporation (A Developmental Stage Company) Notes to Financial Statements January 31, 2011 (Unaudited) PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheet as of January 31, 2011 (unaudited) 1 Consolidated Statement of Operations for the period ending January 31, 2011 (unaudited) 2 Consolidated Statement of Cash Flows for the period ending January 31, 2011 (unaudited) 3 Consolidated Statement ofShareholders’ Deficit for the period ending January 31, 2011 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 Item 4(T). Controls and Procedures 16 PART II. OTHER INFORMATION 17 Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. (Removed and Reserved). 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures
